Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response11 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Shermen WSC Acquisition Corp. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). OF 7 PAGES CUSIP No. 1 NAME OF REPORTING PERSON Manulife Financial Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada 5 SOLE VOTING POWER -0- Number of 6 SHARED VOTING POWER Shares Beneficially -0- Owned by Each 7 SOLE DISPOSITIVE POWER Reporting Person -0- With 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON None, except through its indirect, wholly-owned subsidiary, MFC Global Investment Management (U.S.), LLC 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 See line 9, above. 12 TYPE OF REPORTING PERSON * HC *SEE INSTRUCTIONS OF 7 PAGES CUSIP No. 1 NAME OF REPORTING PERSON MFC Global Investment Management (U.S.), LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER -0- Number of 6 SHARED VOTING POWER Shares Beneficially -0- Owned by Each 7 SOLE DISPOSITIVE POWER Reporting Person -0- With 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.00% 12 TYPE OF REPORTING PERSON * IA *SEE INSTRUCTIONS OF 7 PAGES Item 1(a) Name of Issuer : Shermen WSC Acquisition Corp. Item 1(b) Address of Issuer's Principal Executive Offices : c/o The Shermen Group 1251 Avenue of the Americas, Suite 900 New York, New York 10020 Item 2(a) Name of Person Filing : This filing is made on behalf of Manulife Financial Corporation (MFC) and MFCs indirect, wholly-owned subsidiary, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)). Item 2(b) Address of Principal Business Office : The principal business office of MFC is located at 200 Bloor Street East, Toronto, Ontario, Canada, M4W 1E5. The principal business office of MFC Global (U.S.) is located at 101 Huntington Avenue, Boston, Massachusetts 02199. Item 2(c) Citizenship : MFC is organized and exists under the laws of Canada. MFC Global (U.S.) is organized and exists under the laws of the State of Delaware. Item 2(d) Title of Class of Securities : Common Stock Item 2(e) CUSIP Number: 824197206 Item 3 If this statement is being filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person fili ng is a: MFC: (g) (X) a parent holding company in accordance with §240.13d-1(b)(1)(ii)(G). MFC Global (U.S.): (e) (X) an investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). Item 4 Ownership : (a) Amount Beneficially Owned : -0- OF 7 PAGES (b) Percent of Class : 0.00% (c) Number of shares as to which the person has: (i) sole power to vote or to direct the vote: -0- (ii) shared power to vote or to direct the vote: -0- (iii) sole power to dispose or to direct the disposition of: -0- (iv) shared power to dispose or to direct the disposition of: -0- Item 5 Ownership of Five Percent or Less of a Class : If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. Item 6 Ownership of More than Five Percent on Behalf of Another Person : Not applicable. Item 7 Identification and Classification of the Subsidiary which Acquired the Security Bein g Reported on by the Parent Holding Company : See Items 3 and 4 above. Item 8 Identification and Classification of Members of the Group: Not applicable. Item 9 Notice of Dissolution of Group : Not applicable. Item 10 Certification : By signing below the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. OF 7 PAGES SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Manulife Financial Corporation By: /s/ Kenneth G. Pogrin Name: Kenneth G. Pogrin Dated: February 12, 2009 Title: Attorney in Fact* MFC Global Investment Management (U.S.), LLC By: /s/ William E. Corson Name: William E. Corson Dated: February 12, 2009 Title: Vice President and Chief Compliance Officer * Signed pursuant to a Power of Attorney dated January 17, 2008 included as an Exhibit to Schedule 13G filed with the Securities and Exchange Commission by Manulife Financial Corporation on January 24, 2008. OF 7 PAGES EXHIBIT A JOINT FILING AGREEMENT Manulife Financial Corporation and MFC Global Investment Management (U.S.), LLC agree that the Schedule 13G (Amendment No. 1) to which this Agreement is attached, relating to the Common Stock of Shermen WSC Acquisition Corp., is filed on behalf of each of them. Manulife Financial Corporation By: /s/ Kenneth G. Pogrin Name: Kenneth G. Pogrin Dated: February12, 2009 Title: Attorney in Fact* MFC Global Investment Management (U.S.), LLC By: /s/ William E. Corson Name: William E. Corson Dated: February 12, 2009 Title: Vice President and Chief Compliance Officer * Signed pursuant to a Power of Attorney dated January 17, 2008 included as an Exhibit to Schedule 13G filed with the Securities and Exchange Commission by Manulife Financial Corporation on January 24, 2008. OF 7 PAGES
